Exhibit 10.1
WAIVER AGREEMENT
WAIVER AGREEMENT (this “Agreement”), dated as of April 21, 2010, is made by and
among MORGANS HOTEL GROUP CO., a Delaware corporation (the “Company”), and
YUCAIPA AMERICAN ALLIANCE FUND II, L.P., a Delaware limited partnership (“YAAF
II”), and YUCAIPA AMERICAN ALLIANCE (PARALLEL) FUND II, L.P., a Delaware limited
partnership (“YAAF II-P” and together with YAAF II, the “Investors”).
WHEREAS, the Company and each of the Investors have entered into that certain
Securities Purchase Agreement, dated as of October 15, 2009, as amended by
Amendment No. 1 thereto, dated as of December 11, 2009 (as amended, the
“Securities Purchase Agreement”) that, among other things, prohibits the
Investors from acquiring beneficial ownership of securities of the Company and
its subsidiaries under certain circumstances;
WHEREAS, on April 21, 2010, in connection with the proposed acquisition by the
Investors of the Company’s 2.375% Senior Subordinated Convertible Notes due 2014
(the “Convertible Notes”), the Company entered into Amendment No. 2 to its
Amended and Restated Stockholder Protection Rights Agreement (as amended, the
“Rights Agreement”), dated as of October 1, 2009, between the Company and Mellon
Investors Services LLC, as Rights Agent, to exempt under certain circumstances
the ownership of the Convertible Notes by any person from the determination of
the beneficial ownership of common stock of the Company (the “Common Stock”) by
such person under the Rights Agreement; and
WHEREAS, in connection with the proposed acquisition of Convertible Notes by the
Investors, the Company has agreed to waive certain provisions of the Securities
Purchase Agreement and any other provisions of agreements and Company policies
to which either of the Investors may be subject that would prohibit the
Investors from acquiring Convertible Notes (together, the “Company
Restrictions”), as set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto hereby agree as follows:
1. Waiver of Standstill Provisions. Subject to compliance by each Investor with
the provisions of this Agreement, the Company hereby waives the applicable
provisions of Section 5.13 of the Securities Purchase Agreement and all other
Company Restrictions that, in each case, would prohibit the Investors from
acquiring Convertible Notes, but only with respect to the acquisition by the
Investors of up to $88,000,000 in aggregate principal amount of Convertible
Notes within six months of the date hereof. For the avoidance of doubt, no
waiver of the applicable provisions of Section 5.13 of the Securities Purchase
Agreement or any other Company Restrictions is given for the conversion by the
Investors of Convertible Notes into Common Stock. Should the Investors determine
to purchase or enter into an agreement to purchase Convertible Notes (a) prior
to the end of the 2nd Nasdaq Global Market trading day after issuance by the
Company of its first quarter 2010 earnings report, prior thereto, the Investors
shall obtain from the seller a nondisclosure and lock-up agreement in the form
attached

 

1



--------------------------------------------------------------------------------



 



hereto as Exhibit A (a “Nondisclosure and Standstill Agreement”), and only
engage in such purchase or enter into such agreement following disclosure of
such information as the Company agrees is required to be disclosed or (b) after
such 2nd Nasdaq Global Market trading day but within six months of the date
hereof at a time at which insiders at the Company are not permitted to trade in
Company securities or otherwise when any officers, directors, members, partners,
managers or employees of the Investors have material non-public information
concerning the Company or its Affiliates, prior thereto, the Investors shall
obtain from the seller a nondisclosure and lock-up agreement substantially
similar to Exhibit A, which the Company shall be a party to, and only engage in
such purchase or enter into such agreement following disclosure of such
information as the Company agrees is required to be disclosed. Subject to
compliance by each Investor with the provisions of this Agreement, the Company
hereby waives the provisions of any Company Restrictions applicable to the
disclosure by Investor of Evaluation Material (as defined in the Nondisclosure
and Standstill Agreement) to any potential seller of Convertible Notes party to
a Nondisclosure and Standstill Agreement.
2. Full Force and Effect. Except as expressly set forth herein, the Securities
Purchase Agreement (including the provisions thereof relating to the purchase or
other acquisition of Common Stock, including upon conversion of the Convertible
Notes) and other Company Restrictions shall continue in full force and effect in
accordance with the provisions thereof.
3. Company Right of First Refusal and First Offer. From and after the date
hereof:
(a) (i) Subject to the further terms and conditions of this Section 3, if an
Investor proposes to sell Convertible Notes in a single transaction or series of
related transactions at a time when the market price of a share of Common Stock
exceeds the then effective Conversion Price (as defined in that certain
Indenture, dated as of October 17, 2007 and as amended from time to time, by and
among the Company, as issuer, Morgans Group LLC, as guarantor, and The Bank of
New York, as trustee, relating to the Convertible Notes (the “Indenture”)), such
Investor shall give the Company prior written notice thereof (an “Investor
Notice”), including in reasonable detail the price and aggregate principal
amount of Convertible Notes to be sold, and the other general terms, if any,
upon which such Investor proposes to sell such Convertible Notes. Each such
Investor Notice shall constitute an irrevocable offer by such Investor to the
Company to sell all (but not less than all) of the Convertible Notes included in
such Investor Notice upon the terms and conditions reflected in such Investor
Notice. Notwithstanding the requirement to deliver an Investor Notice, the
Investors shall use their commercially reasonable best efforts to advise the
Company two Business Days prior to delivery of the Investor Notice of the
development of any plans or proposals to sell Convertible Notes.
(ii) If at any time when the market price of a share of Common Stock is equal to
or less than the then effective Conversion Price, if an Investor proposes to
sell Convertible Notes in a single transaction or series of related
transactions, such Investor shall give the Company prior written notice of such
intent and set forth the aggregate principal amount of Convertible Notes which
the Investor is proposing to sell to the Company (the “Offer Notice”). Within
two Business Days after receipt of the Offer Notice, the Company may either
decline in writing to offer to buy any such Convertible Notes, or may propose in
writing a price at which the

 

2



--------------------------------------------------------------------------------



 



Company offers to buy all (but not less than all) such Convertible Notes (the
“Company Offer”). The Investor shall have two Business Days after the receipt of
the Company Offer to either accept in writing the Company Offer (an “Offer
Acceptance”) or to decline in writing the Company Offer. If the Investor
declines the Company Offer, the Investor may thereafter, for a period of thirty
days after the date of the Company Offer, sell or enter into an agreement to
sell any of the Convertible Notes covered by the Offer Notice at a price equal
to or greater than the price offered in the Company Offer. If the Company
declines to make a Company Offer, the Investor may thereafter, for a period of
thirty days after the Company declines to make a Company Offer (or thirty two
days after the delivery of the Offer Notice if the Company does not respond)
sell the Convertible Notes covered by the Offer Notice at any price. If the
Investor does not sell or enter into an agreement to sell the Convertible Notes
within such period, any subsequent sale of such Convertible Notes shall be
subject to the terms of this Section 3.
(b) The Company shall have the right to agree to purchase all (but not less than
all) of the Convertible Notes described in an Investor Notice by delivering
written notice (the “Company Notice”) to such Investor of its election to
purchase such Convertible Notes prior to 4:00 p.m. (New York City time) on the
second Business Day following the delivery of the applicable Investor Notice.
The Company shall effect the purchase of all such Convertible Notes pursuant to
the Company Notice or an Offer Acceptance, including payment of the purchase
price, not later than 4:00 p.m. (New York City time) on the third Business Day
after delivery of the Company Notice or, in the event of an Offer Acceptance, on
the third Business Day after delivery of the Offer Acceptance. If an Investor
Notice or an Offer Notice, Company Offer or Offer Acceptance is delivered after
4:00 p.m., New York City time, on any Business Day (as defined in the Securities
Purchase Agreement), it shall be deemed received on the next succeeding Business
Day.
(c) If and to the extent that the Company fails to exercise its right to
purchase all of the Convertible Notes described in any Investor Notice pursuant
to the foregoing clause (a)(i) within the period required for such election,
then the Investor shall have 60 days thereafter to sell such Convertible Notes
on terms no less favorable to the Investor (taken as a whole) than the terms set
forth in the Investor Notice.
4. Conversion Cap. In consideration of the waiver granted hereunder, and without
limitation to the provisions of Section 5.13 of the Securities Purchase
Agreement or other Company Restrictions that restrict the conversion by
Investors of Convertible Notes into Common Stock, but in addition thereto, the
Investors hereby agree that:
(a) Subject to Section 4(b) below, an Investor or any Affiliate (as defined in
Section 4(c) below) thereof holding Convertible Notes (a “Holder”) shall not be
entitled to convert any Convertible Notes to the extent, and only to the extent,
such conversion would cause such Holder, together with its Affiliates, to become
the beneficial owner of more than 9.9% of the issued and outstanding shares of
the Common Stock, as determined pursuant to Section 13 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”). The Company shall, within
one Business Day of delivery by a Holder of a Conversion Notice (as defined in
Section 4(c) below), notify such Holder in writing of (i) the number of shares
of Common Stock that would be issuable to such Holder if such conversion
requested in such Conversion Notice were effected in full and (ii) the number of
issued and outstanding shares of Common Stock (as determined

 

3



--------------------------------------------------------------------------------



 



pursuant to Section 13 of the Exchange Act) as of the most recent date such
information is available to the Company, whereupon, notwithstanding anything to
the contrary set forth herein, such Holder may within one Business Day of its
receipt of the notice from the Company required by this Section revoke such
Conversion Notice to the extent that it determines that such exercise would
result in such Holder, together with its Affiliates, owning in excess of 9.9% of
the issued and outstanding shares of Common Stock, as determined pursuant to
Section 13 of the Exchange Act.
(b) Section 4(a) shall not limit a Holder from converting all or any portion of
the Convertible Notes if: (i) the Holders and the Licensed Affiliates (as
defined in Section 4(c) below) have obtained all Gaming Approvals necessary to
hold, and to exercise or convert (as the case may be) in full, any and all
exercisable or convertible securities of the Company (the “Company Securities”)
held by the Holders and their Affiliates, and a Holder has notified the Company
in writing thereof and has not revoked such notification, or (B) none of the
Holders or the Licensed Affiliates are required under the Gaming Laws (as
defined in Section 4(c) below) to obtain any Gaming Approval (as defined in
Section 4(c) below) to hold, or to exercise or convert (as the case may be) in
full, any such Company Securities (e.g., the Company does not own or hold any
assets or rights that subject it to the authority or jurisdiction of a Gaming
Authority (as defined in Section 4(c) below)), and a Holder has notified the
Company in writing thereof and has not revoked such notification. In connection
with the foregoing, the Company shall use its reasonable best efforts to keep
the Investors apprised of all material facts pertaining to the business and
affairs of the Company which have, or would reasonably be expected to have, a
bearing upon the determination of whether any such Gaming Approvals are or
continue to be required, including, without limitation, information pertaining
to any acquisitions or dispositions of assets by the Company or any of its
Affiliates that are subject to regulation under Gaming Laws, and shall, upon
request from a Holder from time to time, provide any documents and records in
its possession or in the possession of its Affiliates (to the extent available
to the Company) that such Holder reasonably requests in order to determine
whether such Gaming Approvals are required; provided, that, prior to receiving
any documents and records, such Holder shall agree to comply with the Company’s
insider trading policies as in effect and shall agree to keep the information
contained therein confidential, including to the extent required so that the
Company’s provision of such documents and records does not cause the Company to
breach any confidentiality agreement to which it is a party.
(c) For purposes of this Section 4, the following capitalized terms shall have
the following meanings ascribed thereto:
(i) “Affiliate” has the meaning ascribed to such term in Section 12 of the
Exchange Act; provided, that, the existence of a management contract primarily
for operational services provided by the Company or an Affiliate of the Company
shall not be deemed to be control by the Company or such Affiliate, as the case
may be.
(ii) “Conversion Notice” has the meaning ascribed to such term in the Indenture.
(iii) “Gaming Approval” means any approval or consent required under Gaming Laws
to be obtained from any Gaming Authority, including, without limitation, any

 

4



--------------------------------------------------------------------------------



 



registration, finding of suitability or approval of an acquisition of control.
(iv) “Gaming Authority” means any governmental entity with regulatory control,
authority or jurisdiction over casino, pari-mutuel, lottery or other gaming
activities and operations within the State of Nevada, including, without
limitation, the Nevada Gaming Commission, the Nevada State Gaming Control Board,
the Clark County Liquor and Gaming Licensing Board and the City of Las Vegas.
(v) “Gaming Laws” means all laws, regulations, rules, ordinances or other
pronouncements pursuant to which any Gaming Authority possesses regulatory,
licensing or permit authority over casino, pari-mutuel, lottery or other gaming
activities in any jurisdiction, including all rules and regulations established
by any Gaming Authority.
(vi) “Licensed Affiliate” means a person who is associated or affiliated with a
Holder or any of their respective Affiliates and is required under Gaming Laws
to obtain a Gaming Approval for any Holder to hold, or to exercise in full, the
Company Securities.
5. Agreement Regarding a Refinancing Transaction. In consideration of the waiver
granted hereunder, the Investors hereby agree that, at any time any Investor is
a holder of Convertible Notes, should any member of the Company’s board of
directors initially designated or nominated by an Investor fail to recuse
himself or herself with respect to any vote on any proposal or plan proposed by
management of the Company to effect a repayment, extension or other refinancing
of the Convertible Notes, such Investor or Investors will promptly take all
action permissible under applicable law to designate or nominate a replacement
for such director as promptly as possible. It is understood that the Investors,
as holders of Convertible Notes, are not agreeing hereby to elect to participate
in any such repayment, extension or other refinancing transaction.
6. Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings relating to such subject
matter.
7. Counterparts. This Agreement may be executed in one or more counterparts, all
of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties hereto and delivered to the other parties hereto.
8. Consent to Jurisdiction. All actions and proceedings arising out of or
relating to this Agreement shall be heard and determined exclusively in any New
York state or federal court sitting in the Borough of Manhattan of The City of
New York. The parties hereto hereby (a) submit to the exclusive jurisdiction of
any state or federal court sitting in the Borough of Manhattan of The City of
New York for the purpose of any Action arising out of or relating to this
Agreement brought by any party hereto, and (b) irrevocably waive, and agree not
to assert by way of motion, defense, or otherwise, in any such action, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
action or proceeding is brought in an inconvenient forum, that the venue of the
action is improper, or that this Agreement or the transactions contemplated

 

5



--------------------------------------------------------------------------------



 



by this Agreement may not be enforced in or by any of the above-named courts.
9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
10. Severability. If any provision of this Agreement (or any portion thereof) or
the application of any such provision (or any portion thereof) to any person or
circumstance shall be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision hereof (or the remaining portion thereof)
or the application of such provision to any other persons or circumstances.
11. Amendments and Waivers. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto. Any
failure of any party to comply with any obligation, agreement or condition
herein may be waived by the party entitled to the benefits thereof only by a
written instrument signed by the party granting such waiver, but such waiver
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure. The failure of any party to this Agreement to assert any of its
rights under this Agreement or otherwise shall not constitute a waiver of such
rights.
12. Assignment. This Agreement and the rights and obligations hereunder shall
not be assignable or transferable by any party without the prior written consent
of the other parties hereto. Any attempted assignment in violation of this
Section 12 shall be void.
[Signatures on next page.]

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

            MORGANS HOTEL GROUP CO.
      By:   /s/ Marc Gordon         Name:   Marc Gordon        Title:  
President        YUCAIPA AMERICAN ALLIANCE FUND II, L.P.
      By:   Yucaipa American Alliance Fund II, LLC       Its:  General Partner 
                  By:   /s/ Robert P. Bermingham         Name:   Robert P.
Bermingham        Title:   Vice President        YUCAIPA AMERICAN ALLIANCE
(PARALLEL)
 FUND II, L.P.
      By:   Yucaipa American Alliance Fund II, LLC       Its:  General Partner 
                  By:   /s/ Robert P. Bermingham         Name:   Robert P.
Bermingham        Title:   Vice President     

 





--------------------------------------------------------------------------------



 



Exhibit A
See Attached

 

 



--------------------------------------------------------------------------------



 



April 21, 2010
Harbinger Capital Partners Master Fund I, Ltd.
Harbinger Capital Partners Special Situations Fund, L.P.
Credit Distressed Blue Line Master Fund, Ltd.
c/o 450 Park Avenue, 30th Floor
New York, New York 10022
Attention: Ian W. Estus
Ladies and Gentlemen:
This is with reference to a potential transaction (a “Transaction”) involving
the sale of Morgans Hotel Group Co.’s (the “Company”) 2.375% Senior Subordinated
Convertible Notes due 2014 (the “Convertible Notes”) by Harbinger Capital
Partners Master Fund I, Ltd., Harbinger Capital Partners Special Situations
Fund, L.P. and/or Credit Distressed Blue Line Master Fund, Ltd. (collectively,
“you”) to Yucaipa American Alliance Fund II, L.P. and/or Yucaipa American
Alliance (Parallel) Fund II, L.P. (collectively, the “Investors”). While this
letter agreement (this “Agreement”) does not require the Company or the
Investors to furnish any information or you to receive it, this Agreement shall
govern the treatment of all information that may be provided to you by or on
behalf of the Company and the Investors. You agree that such information and any
other information the Company, the Investors or their Representatives (as
hereinafter defined) furnish to you or your Representatives, in connection with
your consideration and the negotiation of a Transaction, and whether oral,
written or electronic (the “Confidential Information”), together with those
portions of any reports, analyses, compilations, memoranda, notes and any other
written or electronic materials prepared by you or your Representatives which
contain, reflect or are based upon the Confidential Information (collectively
and, together with the Confidential Information, the “Evaluation Material”),
will be kept confidential and used only for the purpose of evaluating a
Transaction and will only be used by you or your Affiliates (as hereinafter
defined) in connection with your consideration of a Transaction and not for any
other purpose or in any way detrimental to the Company or its management or the
Investors; provided, however, that (i) any of such information may be disclosed
to you or your Affiliates’ officers, directors, members, partners, managers,
employees, counsel, investment bankers, consultants, agents, and other
representatives (such persons being generally referred to herein as your
“Representatives”) who need to know such information for the purpose of your
evaluation, negotiation and consummation of a Transaction (it being understood
that you will cause your Representatives to treat such information in a
confidential manner and in accordance with the terms hereof and that you shall
be responsible for any breach of this Agreement by your Representatives), and
(ii) any disclosure of such information may be made to which the Company
consents in writing. The term “Affiliate” as used in this Agreement shall mean
any person that you control, are controlled by or under common control with.

 

 



--------------------------------------------------------------------------------



 



You agree that neither you, your Affiliates, nor any of your Representatives
will without the prior written consent of the Company, directly or indirectly,
(i) disclose to any other person (it being understood that “person” includes any
entity with which you are affiliated, other than the Affiliates) either the fact
that discussions or negotiations are taking place concerning a Transaction or
any of the terms, conditions or other facts with respect to a Transaction,
including the status thereof or (ii) disclose to any other person that you have
received or produced any Evaluation Material.
In the event that you or any of your Representatives or Affiliates are required
to disclose any Evaluation Material in connection with any judicial or
administrative proceedings (by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigation demand or similar
process), you will provide the Company with reasonably prompt and, to the extent
legally permissible, prior notice of such requirement(s). You also agree, to the
fullest extent practicable and legally permissible, to provide the Company, in
advance of any such disclosure, with a list of any Evaluation Material you
intend to disclose (and, if applicable, the text of the disclosure language
itself) and to reasonably cooperate with the Company to the extent the Company
may seek to limit such disclosure, including, if requested, taking all
reasonable steps to resist or avoid any such judicial or administrative
proceedings referred to above. If and to the extent, in the absence of a
protective order or the receipt of a waiver from the Company after a request in
writing therefor is made by you (such request to be made as soon as practicable
to allow the Company a reasonable amount of time to respond thereto), you, your
Affiliates or your Representatives are legally required to disclose Evaluation
Material to any tribunal to avoid censure or penalty, you will use reasonable
efforts to obtain assurances that confidential treatment will be accorded to any
Evaluation Material that you are so required to disclose and thereafter you may
disclose such information without liability hereunder.
In consideration for being furnished with the Evaluation Material, you agree
that from the date of this Agreement and for a period ending two Nasdaq Global
Market trading days after publication by the Company of its first quarter 2010
earnings report (the “Lock-Up Period”), you and your Affiliates will not,
directly or indirectly, (i) offer, transfer, sell, contract to sell (including
any short sale), grant any option to purchase or otherwise dispose of any
securities (including, without limitation, equity securities, debt securities,
debt- or equity-linked or debt- or equity-related securities) of the Company or
its Affiliates (“Securities”) which may be deemed to be beneficially owned by
you or your Affiliates in accordance with the rules and regulations of the
United States Securities and Exchange Commission, (ii) enter into any Hedging
Transaction (as hereinafter defined) relating to Securities, (iii) make any
demand for, or exercise any right with respect to, the registration of any
Securities or any security convertible into or exercisable or exchangeable for
Securities or (iv) publicly announce any intention to do any of the foregoing
(each of the foregoing referred to as a “Disposition”). The foregoing
restriction is expressly intended to preclude you and your Affiliates from
engaging in any Hedging

 

-2-



--------------------------------------------------------------------------------



 



Transaction or other transaction which is designed to or reasonably expected to
lead to or result in a Disposition during the Lock-Up Period even if the
Securities would be disposed of by someone other than you or your Affiliates.
The term “Hedging Transaction” as used in this Agreement shall mean any short
sale (whether or not against the box) or any purchase, sale or grant of any
right (including, without limitation, any put or call option or credit default
swap linked to Securities) with respect to any security (other than a
broad-based market basket or index) that includes, relates to or derives any
significant part of its value from Securities. For purposes of this paragraph, a
person shall not be deemed to be an “Affiliate” if (1) you and your other
Affiliates beneficially own (as that term is used in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) less than 35% of the securities of
such person entitling the holders thereof to vote in the election of members of
the board of directors (or equivalent governing body) of such person, (2) you
and your other Affiliates have not appointed and have no power to appoint any
members to the board of directors (or equivalent governing body) of such person,
and (3) such person’s primary business is other than buying and selling
securities. The restrictions in this paragraph shall not prohibit you from
consummating the Transaction with the Investors.
After the end of the Lock-Up Period, you and your Affiliates will (and you will
cause your Representatives) reasonably promptly, upon the written request of the
Company, deliver to the Company or destroy all copies of all written Evaluation
Material, including any notes relating thereto, including, to the extent
practicable, expunging all such Evaluation Material from any computer, word
processor or other device containing such information. If requested in writing
by the Company, an appropriate officer of yours will certify to the Company that
all such material has been so delivered or destroyed. Notwithstanding the
delivery (or destruction) of the Evaluation Material required by this paragraph,
any and all duties and obligations existing under this Agreement shall remain in
full force and effect. Furthermore, you and your Representatives shall be
permitted to retain in their respective compliance departments one copy of the
Evaluation Material in order to comply with (a) any laws or regulations
applicable to you and/or your Representatives, or (b) your and/or your
Representatives’ internal record retention policies and procedures.
The term “Evaluation Material” does not include information that (i) is, was or
becomes available to you and/or your Representatives on a non-confidential basis
from a source other than the Company, the Investors or their Representatives as
long as such other source is not known by you to be bound by a confidentiality
obligation to the Company or the Investors, as applicable, (ii) was, is or
becomes generally available to the public (other than as a result of a breach by
you or your Representatives of this Agreement), or (iii) was or is independently
developed by or on behalf of you and/or your Representatives without reference
to the Evaluation Material provided to you pursuant to this Agreement.
You understand and agree that none of the Company, any of the Investors nor any
of their Representatives make herein or otherwise any representation or
warranty, express or implied, as to the accuracy or completeness of the
Evaluation Material for your purposes. You agree that none of the Company, any
of the Investors nor any of their Representatives shall have any liability
hereunder or otherwise whatsoever to you or any of your Representatives,
including, without limitation, in contract, tort or under federal or state
securities laws, relating to or resulting from the use of the Evaluation
Material or any errors therein or omissions therefrom.

 

-3-



--------------------------------------------------------------------------------



 



It is agreed that no failure or delay by the Company or the Investors in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege.
The Company and the Investors, without prejudice to any rights to judicial
relief it may otherwise have, shall be entitled to seek equitable relief,
including injunction, in the event of any breach or threatened breach of the
provisions of this Agreement. You agree that you will not oppose the granting of
such relief on the basis that the Company or the Investors have an adequate
remedy at law and that you will pay any actual fees which the Company or the
Investors may reasonably incur in enforcing this Agreement (except to the extent
a court of competent jurisdiction determines that you have not breached this
Agreement, in which case the Company and Investors shall pay for their own fees
and expenses incurred in seeking to enforce this Agreement).
You hereby confirm that you and your Affiliates are aware and that your
Representatives have been advised that securities laws in the United States and
other jurisdictions prohibit any person who has material non-public information
about a company from purchasing or selling securities of such company on the
basis of such information or from communicating such information to any other
person under circumstances in which it is reasonably foreseeable that such
person may purchase or sell such securities. You hereby also confirm that you,
your Affiliates and your Representatives will not use any information about the
Company in a way which might violate any antitrust or other applicable law.
It is understood and agreed that if any provision contained in this Agreement or
the application thereof to you, the Company, the Investors or any other person
or circumstance shall be invalid, illegal or unenforceable in any respect under
any applicable law as determined by a court of competent jurisdiction, the
validity, legality and enforceability of the remaining provisions contained in
this Agreement, or the application of such provision to such persons or
circumstances other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby.
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

-4-



--------------------------------------------------------------------------------



 



In case of any dispute related to this Agreement, you agree (i) to submit to
personal jurisdiction in New York, (ii) that exclusive jurisdiction and venue
shall lie in the United States Federal and New York State Courts located in the
Borough of Manhattan, The City of New York, and (iii) that notice may be served
upon you at your address set forth on the first page of this Agreement.
This Agreement shall benefit and bind successors and assigns of you, of the
Company and of the Investors. Any assignment of this Agreement by you without
the prior written consent of the Company and the Investors shall be null and
void.
The obligations set out in this Agreement shall cease upon the expiry of
12 months from the date of this Agreement.

 

-5-



--------------------------------------------------------------------------------



 



If you are in agreement with the foregoing, please so indicate by signing and
returning one copy of this Agreement to the Company and to each Investor,
whereupon this Agreement will constitute our agreement with respect to the
subject matter hereof.

                      Very truly yours,
 
                    MORGANS HOTEL GROUP CO.
 
               
 
  By:                          
 
      Name:        
 
      Title:        
 
                    YUCAIPA AMERICAN ALLIANCE FUND II, L.P.         By:  
Yucaipa American Alliance Fund II, LLC         Its:   General Partner    
 
               
 
  By:                          
 
      Name:   Robert P. Bermingham    
 
      Title:   Vice President                 YUCAIPA AMERICAN ALLIANCE
(PARALLEL) FUND II, L.P.         By:   Yucaipa American Alliance Fund II, LLC  
      Its:   General Partner    
 
               
 
  By:                          
 
      Name:   Robert P. Bermingham    
 
      Title:   Vice President    

                  CONFIRMED AND AGREED TO:
 
                HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD.     By:  
Harbinger Capital Partners LLC     Its:   Investment Manager    
 
               
 
  By:                          
 
      Name:   Ian W. Estus    
 
      Title:   Vice President    

 

-6-



--------------------------------------------------------------------------------



 



                  HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS FUND, L.P.    
By:   Harbinger Capital Partners Special Situations GP, LLC     Its:   General
Partner    
 
               
 
  By:                          
 
      Name:   Ian W. Estus    
 
      Title:   Vice President    
 
                CREDIT DISTRESSED BLUE LINE MASTER FUND, LTD. By:   Harbinger
Capital Partners II LP     Its:   Investment Manager    
 
               
 
  By:                          
 
      Name:   Ian W. Estus    
 
      Title:   Vice President    

 

-7-